UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission file number 000-22024 BAYWOOD INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 77-0125664 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 14950 North 83rd Place, Suite 1 Scottsdale, Arizona85260 (Address of principal office)(Zip code) Registrant's telephone number, including area code:(480) 951-3956 Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of September 30, 2007, there were 131,596,110 shares of Baywood International, Inc. common stock, $0.001 par value outstanding. Transitional Small Business Disclosure Format (Check one):Yes ¨ No x BAYWOOD INTERNATIONAL, INC. TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheet as of September 30, 2007 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and September 30, 2006 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and September 30, 2006 5 Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2007 6 Footnotes to Consolidated Financial Statements 7 Item 2 - Management's Discussion and Analysis or Plan of Operation 15 Item 3 - Controls and Procedures 18 PART II - OTHER INFORMATION 19 Item 1 - Legal Proceedings 19 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 – Defaults Upon Senior Securities 19 Item 4 - Submission of Matters to a Vote of Security Holders 19 Item 5 - Other Information 19 Item 6 - Exhibits 19 SIGNATURES 25 -2- Table of Contents BAYWOOD INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEET As of September 30, 2007 ASSETS CURRENT ASSETS Cash and equivalents $ 1,063,810 Accounts receivable (net of allowance of $19,450) 1,141,101 Inventories 1,296,140 Prepaid expenses and other current assets 123,850 Total current assets 3,624,901 PROPERTY & EQUIPMENT Computers & equipment (net of accumulated depreciation of $375,744) 42,266 OTHER ASSETS Marketable securities 150 Note receivable - related party 100,000 Intangible assets 9,522,500 Debt acquisition costs 593,367 Total other assets 10,216,017 Total assets $ 13,883,184 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 1,219,510 Interest payable 175,204 Dividends payable 214,290 Short-term notes payable - related party 393,760 Short-term notes payable - other 850,233 Accrued liabilities 522,561 Current maturities of long-term debt 704,658 Total current liabilities 4,080,216 NON-CURRENT LIABILITIES Long term accounts payable 120,000 Long-term debt - related parties 877,082 Long-term debt - other 4,550,107 Total non-current liabilities 5,547,189 STOCKHOLDERS' EQUITY Preferred stock, $1.00 par value, 10,000,000 shares authorized Class A, 35,000 shares issued and outstanding 35,000 Class H, 23,558 shares issued and outstanding 23,558 Class I, 540,000 shares issued and outstanding, $0.001 par value 540 Common stock, $0.001 par value, 200,000,000 shares authorized, 131,596,110 shares issued and outstanding 131,596 Additional paid-in capital 19,319,642 Accumulated other comprehensive loss (37,350 ) Accumulated deficit (15,217,207 ) Total stockholders' equity 4,255,779 Total liabilities and stockholders' equity $ 13,883,184 See accompanying notes to financial statements. -3- Table of Contents BAYWOOD INTERNATIONAL, INC. CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended Nine Months Ended Sepember 30, Sepember 30, 2007 2006 2007 2006 NET SALES $ 3,214,465 $ 205,331 $ 6,627,148 $ 900,026 COST OF SALES 1,881,971 108,671 3,871,993 483,284 Gross profit 1,332,494 96,660 2,755,155 416,742 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing expenses 544,122 52,504 1,048,430 185,588 General and administrative expenses 643,223 174,065 1,327,635 497,130 Depreciation and amortization 1,403 1,266 2,987 4,205 Total selling, general and administrative expenses 1,188,748 227,835 2,379,052 686,923 Operating income (loss) 143,746 (131,175 ) 376,103 (270,181 ) OTHER INCOME (EXPENSE): Interest income - 3,745 - Miscellaneous income (expense) (8,553 ) - 174,613 - Amortization of debt discount (93,118 ) - (422,182 ) - Amortization of debt acquisition costs (45,095 ) - (478,955 ) - Interest expense (199,624 ) (47,828 ) (546,164 ) (123,207 ) Total other (expense) (346,390 ) (47,828 ) (1,268,943 ) (123,207 ) INCOME (LOSS) BEFORE INCOME TAXES (202,644 ) (179,003 ) (892,840 ) (393,388 ) INCOME TAX PROVISION - NET (LOSS) $ (202,644 ) $ (179,003 ) $ (892,840 ) $ (393,388 ) BASIC NET (LOSS) PER COMMON SHARE * * $ (0.01 ) * DILUTED NET (LOSS) PER COMMON SHARE * * $ (0.01 ) * WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING 131,596,110 42,235,114 82,970,032 41,853,588 *Less than $(0.01) per share. See accompanying notes to financial statements. -4- Table of Contents BAYWOOD INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Period Ended September 30, 2007 2006 OPERATING ACTIVITIES: Net (loss) $ (892,840 ) $ (393,388 ) Adjustments to reconcile net (loss) to cash used by operating activities: Depreciation and amortization 2,987 4,205 Amortization of debt discount 585,153 - Amortization of debt acquisition costs 377,098 46,459 Changes in assets and liabilities: (Increase) in accounts receivable (32,213 ) (2,820 ) (Increase) decrease in inventory (111,304 ) 14,871 (Increase) decrease in prepaid expenses 30,495 (95,305 ) Increase in interest payable 98,017 61,511 (Decrease) in accounts payable and accrued liabilities (148,235 ) (133,220 ) Net cash (used) by operating activities (90,842 ) (497,687 ) INVESTING ACTIVITIES: Purchase Computers & Equipment (3,867 ) (898 ) Purchase of Nutritional Specialties, Inc., net of cash acquired (7,267,006 ) - Net cash (used) by investing activities (7,270,873 ) (898 ) FINANCING ACTIVITIES: Proceeds from notes payable 6,572,419 565,500 Proceeds from exercise of warrants and options for common stock - 10,000 Proceeds from sale of common and preferred stock 5,022,306 - Fees paid in connection with raising capital (756,824 ) - Payment of dividends (130,957 ) - Proceeds from line of credit, net 207,128 75,416 Principal payments on notes payable (2,510,747 ) (217,490 ) Net cash provided by financing activities 8,403,325 433,426 CHANGE IN CASH AND EQUIVALENTS DURING PERIOD 1,041,610 (65,159 ) CASH AND EQUIVALENTS, BEGINNING OF PERIOD 22,200 95,071 CASH AND EQUIVALENTS, END OF PERIOD $ 1,063,810 $ 29,912 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 383,183 $ 36,742 NONCASH INVESTING AND FINANCING ACTIVITIES: Net assets acquired from Nutritional Specialties, Inc. net of cash $ 136,593 $ - Accrued preferred stock dividends $ 117,144 $ 91,312 Common stock issued in connection with acquisition $ 1,100,000 $ - Debt converted to common stock $ 585,969 $ - Conversion of preferred to common stock $ 538,152 $ - Debt issued in connection with acquisition $ 1,300,000 $ - Exchange of accounts payable for common stock $ 65,000 $ - Value of warrants issued in connection with raising capital and debt $ 1,088,693 $ - Value of warrants issued in relation to debt $ 867,890 $ - Common stock issued in lieu of dividends $ 9,647 $ - Decrease in market value of investment available-for-sale $ 29,850 $ - Increase in long term accounts payable $ 120,000 See accompanying notes to financial statements. -5- Table of Contents BAYWOOD INTERNATIONAL, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY For the Period Indicated Accumulated Common Additional Comprehensive Other PreferredStock Stock Paid-in Income Accumulated Comprehensive Shares Dollars Shares Dollars Capital (Loss) Deficit Income (Loss) Total Balance December 31, 2006 42,667,288 $ 42,667 $ 10,705,990 $ (14,063,648 ) $ (36,000 ) $ (2,754,281 ) Class A Preferred 35,000 $ 35,000 Class F Preferred 11,710 11,710 Class G Preferred 200,000 200,000 Class H Preferred 350,000 350,000 Balance December 31, 2006 596,710 $ 596,710 42,667,288 $ 42,667 $ 10,705,990 $ - $ (14,063,648 ) $ (36,000 ) $ (2,754,281 ) Conversion of preferred stock to common stock Class F (11,710 ) (11,710 ) 23,420,000 23,420 (11,710 ) - Class G (200,000 ) (200,000 ) 5,000,000 5,000 195,000 - Class H (326,442 ) (326,442 ) 16,322,100 16,322 310,120 - Conversion of notes payable to common stock 20,368,750 20,369 794,381 814,750 Conversion of accounts payable to common stock 1,625,023 1,625 63,376 65,001 Issuance of common stock for acquisition of Nutritional Specialities, Inc. 22,000,000 22,000 1,078,000 1,100,000 Warrants issued on acquisition and debt 1,261,571 1,261,571 Preferred stock dividends paid in common stock 192,949 193 9,454 (9,647 ) - Sales of Class I preferred stock 510 510 4,640,490 4,641,000 Conversion of notes payable to Class I preferred stock 30 30 272,970 273,000 Write down of investment (1,350 ) (1,350 ) Dividend on preferred stock (251,072 ) (251,072 ) Net (loss) (892,840 ) (892,840 ) Balance September 30, 2007 59,098 $ 59,098 131,596,110 $ 131,596 $ 19,319,642 $ - $ (15,217,207 ) $ (37,350 ) $ 4,255,779 -6- Table of Contents BAYWOOD INTERNATIONAL, INC. FOOTNOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Baywood International. Inc. (“Baywood” or the “Company”)have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the rules and regulations of the Securities and Exchange Commission. They do not include all information and notes required by U.S. generally accepted accounting principles for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes contained in Baywood’s Annual Report on Form 10-KSB for the year ended December 31, 2006. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the full year. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 2 - GOING CONCERN The Company’s financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.As reflected in the financial statements accompanying this Quarterly Report on Form 10-QSB, the Company had negative net working capital of $455,315 at September 30, 2007.Baywood has had material operating losses and have had to rely on borrowings from officers, directors and other third parties to meet operating obligations.The Company has not yet created positive cash flows from operating activities and its ability to generate profitable operations on a sustainable basis is uncertain.These factors raise substantial doubt about the Company’s ability to continue as a going concern.As discussed herein, the Company completed a business acquisition through a newly formed subsidiary on April 5, 2007, effective March 30, 2007.The Company intends to integrate its newly acquired subsidiary over the next several months and generate positive cash flow from profitable operations.However, there is no assurance that profits from operations will generate sufficient cash flow to increase the Company’s net working capital. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Impairment of Long-Lived Assets and Long-Lived Assets to be Disposed Baywood reviews its long-lived assets and identifiable intangibles for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.If such assets were considered to be impaired, the impairment to be recognized would be measured by the amount by which the carrying amount of the assets exceeds the fair market value of the assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. -7- Table of Contents Baywood evaluates the recoverability of property and equipment and intangibles not held for sale by comparing the carrying amount of the asset or group of assets against the estimated undiscounted future net cash flows expected to result from the use of the asset or group of assets. If the undiscounted estimated cash flows are less than the carrying value of the asset or group of assets being reviewed, an impairment loss would be recorded.The loss would be measured based on the estimated fair value of the asset or group of assets compared to cost.The estimated fair value would be based on the best information available under the circumstances, including prices for similar assets and the results of valuation techniques, including the present value of expected future cash flows using a discount rate commensurate with the risks involved.Our long-lived assets were tested for impairment at September 30, 2007 and 2006, and no impairment was found. NOTE 4 – BUSINESS COMBINATION On April 5, 2007, effective March 30, 2007, the Company acquired, through its newly-formed wholly-owned subsidiary, Baywood Acquisition, Inc., substantially all of the assets, and assumed certain liabilities, of Nutritional Specialties, Inc., d/b/a LifeTime® or LifeTime® Vitamins, a California corporation, for a purchase price of approximately $11,100,000. As provided in the Asset Purchase Agreement, dated March 30, 2007, among the Company, Baywood Acquisition, Nutritional Specialties and Thomas Pinkowski, Charles Ung and M. Amirul Karim, the stockholders of Nutritional Specialties, the purchase price was payable as to $7,600,000 in cash, $1,100,000 in the Company’s common stock (valued at $0.05 per share, or 22,000,000 shares), an aggregate of $1,300,000 in promissory notes of the Company, consisting of 8% unsecured promissory notes in the aggregate amount of $700,000 and 8% unsecured convertible promissory notes in the aggregate amount of $600,000, convertible into shares of the Company’s common stock at $0.05 per share, assumption of indebtedness of approximately $1,100,000, and five-year warrants to purchase an aggregate of 700,000 shares of the Company’s common stock at an exercise price of $0.05 per share. In connection with the acquisition, the company raised an aggregate of $10,215,000, including (i) $5,215,000 in an offering of units, with each unit consisting of 5,000 preferred shares, convertible into 1,250,000 shares of common stock at $0.04 per share, and five-year warrants to purchase 250,000 shares of common stock at an exercise price of $0.02 per share, (ii) the issuance of 10% notes in an aggregate principal amount of $1,000,000, (iii) the issuance of a 12% 2007 bridge note in the principal amount of $2,000,000, and (iv) bank financing in an aggregate principal amount of $2,000,000.as part of the initial offering, all of the company’s senior convertible notes were converted into an aggregate of six units.the purchasers of the 10% notes were issued warrants to purchase 10,000,000 shares of our common stock, at an exercise price of $0.02 per share, and the purchaser of the 12% bridge note was issued warrants to purchase 4,000,000 shares of the company’s common stock at an exercise price of $0.05 per share.following the initial offering and until the termination of the 2007 private placement effective as of July 16, 2007, the company sold an additional 3.7 units for an aggregate purchase price of $185,000.the preferred shares and investor warrants comprising such units and the additional warrants, and the shares of the company’s common stock underlying these preferred shares, investor warrants and additional warrants, are included in this offering.the sale of the units, 10% notes and 12% bridge note was conducted through northeast securities,(“nes”) as the exclusive placement agent. Following is a pro forma condensed balance sheet of the Company and Nutritional Specialties, Inc., d/b/a LifeTime® or LifeTime Vitamin® as of December 31, 2006 and pro forma condensed statements of income for the fiscal year of the Company ended December 31, 2006. -8- Table of Contents PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET 12/31/2006 (UNAUDITED) Baywood Nutritional Pro Forma Pro Forma ASSETS International, Inc. Specialties, Inc. Adjustments Combined Cash and equivalents $ 22,200 $ 103,838 $ 1,149,873 $ 1,275,911 Accounts receivable 45,789 891,940 - 937,729 Inventories 76,644 1,016,588 - 1,093,232 Prepaid expenses and other current assets 64,727 60,675 - 125,402 Total current assets 209,360 2,073,041 1,149,873 3,432,274 Excess of purchase price over fair value of tangible assets - - 10,141,418 (2) 10,141,418 Other non-current assets 243,500 100,000 (242,000 )(3) 101,500 Property and equipment 27,584 19,267 - 46,851 Debt acquisition costs - - 893,052 (4) 893,052 (5 ) Total non-current assets 271,084 119,267 10,792,470 11,182,821 Total assets $ 480,444 $ 2,192,308 $ 11,942,343 $ 14,615,095 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 706,401 $ 368,300 $ - $ 1,074,701 Interest payable 298,217 - - 298,217 Accrued liabilities 715,786 533,487 - 1,249,273 Bank line of credit - 307,257 - 307,257 Notes payable 1,514,321 93,004 (300,000 )(6) 1,307,325 Notes payable- Lifetime Acquisition - - 2,487,500 (4) 2,487,500 Total current liabilities 3,234,725 1,302,048 2,187,500 6,724,273 Notes payable - 997,274 3,312,500 (4) 4,309,774 Less Discount - - (867,890 )(5) (867,890 ) Net - 997,274 2,444,610 3,441,884 STOCKHOLDERS' EQUITY Preferred stock, $1.00 par value, 10,000,000 shares authorized Class A, 35,000 shares issued and outstanding 35,000 - - 35,000 Class F, 11,710 shares issued and outstanding; stated value of $936,800 11,710 - - 11,710 Class G, 200,000 shares issued and outstanding 200,000 - - 200,000 Class H, 350,000 shares issued and outstanding 350,000 - - 350,000 Class I,521,500 shares issued and outstanding, $0.001 par value - - 521 (6) 521 Common stock, $0.001 par value, 50,000,000 shares authorized, 32,768,235 shares issued and outstanding 42,667 - 22,000 (1) 64,667 Common stock - 40,000 (40,000 ) - Additional paid-in capital 10,705,990 107,000 7,073,698 (5) 17,886,688 (6 ) - (7 ) Accumulated other comprehensive loss (36,000 ) - - (36,000 ) Accumulated deficit (14,063,648 ) - (14,063,648 ) Retained Earnings - 945,986 (945,986 ) - Treasury stock - (1,200,000 ) 1,200,000 - Total stockholders' equity (deficit) (2,754,281 ) (107,014 ) 7,310,233 4,448,938 Total liabilities and stockholders' equity $ 480,444 $ 2,192,308 $ 11,942,343 $ 14,615,095 (1) The Company issued 22,000,000 shares of its common stock to sellers as part of the purchase price that is valued at current trading price of $0.05 per share. (2) The total purchase price is as follows: -9- Table of Contents Cash 7,634,404 Notes payable- sellers 1,300,000 Common stock 1,100,000 10,034,44 Estimatedliabilities in excess of tangible assets acquired 107,014 Total 10,141,418 The notes payable consist of 8% unsecured promissory notes in the aggregate amount of $700,000 and 8% unsecured convertible promissory notes in the aggregate amount of $600,000, and a five-year warrant to purchase 700,000 shares of the Company’s common stock at an exercise price of $0.05 per share. The 8% convertible notes are convertible into shares of common stock at a conversion price of $0.05 per share, subject to various adjustments. (3) During 2006 the Company paid various professional fees in connection with the Lifetime acquisition. These expenses were deferred at December 31, 2006 and allocated as a cost of the investment in Lifetime, the raising of debt and the raising of equity. (4) In connection with the acquisition, the Company raised $4,500,000 from (i) the issuance of 10% notes in the aggregate principal amount of $1,000,000, (ii) the issuance of a 12% 2007 bridge note in the principal amount of $2,000,000, and (iii) bank financing in the aggregate principal amount of $1,500,000. (5) The Company issued warrants to (i) the sellers to acquire 700,000 shares of its common stock at $0.05 per share, (ii) the purchasers of the 10% notes to purchase 10,000,000 shares of common stock at an exercise price of $0.02 per share, (iii) and the purchaser of the 12% 2007 bridge notes to purchase 4,000,000 shares of common stock at an exercise price of $0.05 per share. In addition, the Company issued warrants to Northeast Securities, Inc. to purchase 18,483,750 shares of common stock at an exercise price of $0.04 per share. Northeast Securities, Inc. was the exclusive placement agent and was issued the warrants for their services in connection with the placement of the equity and certain of the notes. Using the Black-Scholes option pricing model, the value of these warrants is determined to be an average $0.0589 per warrant. The value assigned to the warrants relating to the debt is recorded as a discount of the debt and an addition to additional paid in capital. The value of the warrants issued to Northeast Securities, Inc. is included in debt acquisition cost and additional paid in capital as a cost of raising the financing.See also (6) below relating to warrants issued to purchasers of the Series I 8% cumulative convertible preferred stock. (6) In connection with the acquisition, the Company issued 104.3 units consisting of 5,000 shares per unit of Series I 8% cumulative convertible preferred stock, convertible into 1,250,000 shares of common stock at $0.04 per share, and a five year warrant to purchase 250,000shares at an exercise price of $0.02 per share to a group of accredited investors. As part of the offering, $300,000 of the Company’s outstanding indebtedness was convertedinto shares of the Series I preferred stock. (7) Additional paid in capital includes the amounts received in excess of the par value of the common and preferred shares issued and the value of the warrants issued to certain note holders, the placement agent and the investors in the preferred stock. It is also being reduced for the costs incurred in connection with raising the equity. -10- Table of Contents PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2006 Baywood Nutritional Pro Forma Pro Forma International, Inc. Specialties, Inc. Adjustments Combined NET SALES $ 1,077,929 $ 11,981,956 $ - $ 13,059,885 COST OF SALES 560,862 6,843,355 - 7,404,217 Gross profit 517,067 5,138,601 - 5,655,668 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing expenses 239,025 2,440,647 - 2,679,672 General and administrative expenses 625,820 1,359,455 - 1,985,275 Amortization - - (1 ) - Depreciation 5,260 14,484 - 19,744 Total selling, general and administrative expenses 870,105 3,814,586 - 4,684,691 Operating income (loss) (353,038 ) 1,324,015 - 970,977 OTHER INCOME (EXPENSE): Interest income 272 - - 272 Miscellaneous expense - Other Income - 26,795 - 26,795 Interest expense (271,744 ) (42,225 ) - (2) (313,969 ) Total other expense (271,472 ) (15,430 ) - (286,902 ) INCOME (LOSS) BEFORE INCOME TAXES (624,510 ) 1,308,585 - 684,075 INCOME TAX PROVISION - NET INCOME (LOSS) $ (624,510 ) $ 1,308,585 $ - $ 684,075 BASIC & DILUTED NET LOSS PER SHARE $ (0.01 ) N/A(6) $ - (3) $ 0.01 WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING 42,001,918 N/A - 42,001,918 (1) The excess of the purchase price over the fair value of the assets acquired is allocated between those intangible assets that have estimated useful lives and goodwill. For the purpose of these pro forma financial statements the entire amount is being allocated to goodwill. Goodwill is not amortized but is tested for impairment in value annually. (2) We incurred various costs relating to the issuance ofthe notes payable that are described as debt acquisition costs on the balance sheet. These costs will be amortized as additional interest costs over the terms of the related notes which range between 2007 and 2010. Amortization is a non-cash charge to earnings and as such does not effect the Company’s cash flow. (3) An additional 22,000,000 shares have been added to the weighted average shares outstanding, representing shares issued to the sellers in connection with the acquisition. Note: The Company intends to eliminate certain general and administrative expenses related to reductions in rent and payroll as facilities are consolidated and duplicate positions are eliminated. NOTE 5 - GEOGRAPHIC AREA DATA BY PRODUCT LINE The Company generates its revenues from numerous customers, primarily in the United States.The Company’s product lines include primarily nutritional and dietary supplements.The Company operates in only one reportable segment and holds all of its assets in the United States.The following table outlines the breakdown of sales to unaffiliated customers domestically and internationally for the nine months ended September 30, 2007: Net Sales 2007 2006 Nuritional and Dietary Supplements: United States $ 4,948,898 $ 613,995 Canada 714,398 54,100 Asia 15,225 84,769 U.K./Europe 192,925 - Other 755,702 147,162 Total $ 6,627,148 $ 900,026 -11- Table of Contents NOTE 6 - CREDIT RISK AND OTHER CONCENTRATIONS As of September 30, 2007, approximately 14% and 11% of accounts receivable were due from two customers.Sales to these customers totaled approximately $185,000 and $388,000, respectively. At September 30, 2007, approximately 29%, 21% and 10% of accounts payable were due to three vendors.Purchases from these three vendors totaled approximately $1,922,000, $1,072,000 and $125,000, respectively. A slowdown or loss of these customers or suppliers could materially adversely affect the results of operations and the Company’s ability to generate significant cash flow. Note 7 – SHORT-TERMNOTES PAYABLE Short term notes payable at September 30, 2007 consisted of the following: Description Amount Related party Note payable to director bearing interest at 10%per annum, unsecured and past due $ 350,000 Note payable to officer bearing interest at 12% per annum, unsecured and past due 43,760 Total short term related party notes payable 393,760 Other Notes payable bearing interest at 12% per annum, are unsecured and mature June 2003 through July 2007. 193,556 Note payable bearing interest at 30% per annum (interest due when Baywood achieved positive shareholders equity), unsecured 110,000 Bank credit line due in monthly installments of principal and interest based on outstanding balance at a rate of 1% over prime per annum until maturity, is secured by all business assets, maximum borrowing capacity of 500,000. 474,571 Bank credit line 72,106 Short term notes payable other 850,233 Total short term notes payable $ 1,243,993 NOTE8 - LONG-TERM DEBT Long-term debt at September 30, 2007 consisted of the following: Description Amount Related party Note payable to an officer of the Company, bearing interest at 8% per annum, unsecured and matures on March 31, 2009 $ 306,250 Note payable to a director of the Company,bearing interest at 10%, unsecured and matures on February 28, 2009 500,000 Note payable to a director of the Company, bearing interest at 10%, unsecured and matures on February 28, 2009 500,000 Total long term debt related parties 1,306,250 Less: current maturities 429,168 Long-term portion $ 877,082 Other Notes payable bearing interest at 8% per annum, unsecured and mature on March 31, 2009 $ 306,250 Note payable to a bank, bearing interest at 9.75% per annum, has senior debt priority, secured by all business assets and guaranteed by a director of the Company, matures on July 9, 2009 2,000,000 Note payable to a bank, bearing interest at 9.75% per annum, has senior debt priority, secured by all business assets and matures on April 1, 2010 1,460,879 Note payable to a trust, bearing interest at 5% per annum, unsecured, matures in May 2013 1,020,962 Capitalized equipment lease 6,237 The note bears interest at 8%, is held by an officer of the Company, is convertible into common stock of the Company, is unsecured and matures on March 31, 2009 31,269 Total long-term debt other 4,825,597 Less:current maturities 275,490 Long term portion 4,550,107 Total long-term debt $ 5,427,189 -12- Table of Contents On September 19, 2006, the Company completed the 2006 Bridge Financing.Each Unit consisted of (i) $50,000 principal amount of Senior Convertible Notes and (ii) Bridge Warrants to purchase 428,571 shares of the Company’s common stock at a price per share of $0.035, which represents 30% of the principal amount divided by the exercise price.The Senior Convertible Notes would have matured on the earlier of (a) 12 months after initial issuance, (b) upon the consummation by the Company of a merger, business combination, sale of all or substantially all of its assets or other change of control or (c) following the closing of a Qualified Placement.The principal amount and accrued interest on the Senior Convertible Notes were convertible, at the option of each investor, into the securities sold in a Qualified Placement, on the same terms and conditions as other investors in the Qualified Placement.Investors in the 2006 Bridge Financing have customary "piggyback" registration rights, as well as, in certain cases, the right to demand that the Company file a single registration statement, in each case with respect to the shares of its common stock issuable upon exercise of the Bridge Warrants.Registration rights, if any, with respect to any capital stock issuable upon conversion of the Senior Convertible Notes were to be set forth in the terms of the Qualified Placement.The Company used the net proceeds of the 2006 Bridge Financing for working capital purposes.As of March 30, 2007, the investors converted all of the Senior Convertible Notes into six Units in the Company’s 2007 Private Placement, and the Company paid all accrued interest in cash in the aggregate amount of $16,832. The 10% Note (i) bears interest at the rate of 10% per annum, payable monthly in arrears, commencing April 30, 2007, (ii) is payable as to $500,000 of principal on February 28, 2008 and as to the balance, if not paid by the Company by February 28, 2009, will become a demand note from and after such date, (iii) is subject to prepayment by the Company without premium or penalty, but with accrued interest, after March 1, 2008, or at any time upon the closing of any offering of equity securities of the Company after the 2007 Private Placement for aggregate gross proceeds of at least $4,000,000, (iv) is subject to mandatory prepayment at the option of the holder upon the occurrence of a sale of the business or other change of control, as defined in the 10% Note, (v) is entitled to the same registration rights for the 10% Note Warrants and the common stock issuable upon exercise thereof as are being granted to investors in the 2007 Private Placement and (vi) is subordinated to the prior payment of the indebtedness incurred in the Bank Financing, except that scheduled principal and interest payments may be made so long as the Bank Financing is not in default. The 12% 2007 Bridge Note (i) bears interest at the rate of 12% per annum, payable at maturity, (ii) is payable 90 days after the date of issuance, (iii) is subject to a late charge of 5% of any amount not paid within 15 days of the due date; (iv) is entitled to the same registration rights for the 12% Bridge Note Warrants and the common Stock issuable upon exercise thereof as are being granted to investors in the 2007 Private Placement and (v) is subordinated to the prior payment of the indebtedness incurred in the Bank Financing, except that scheduled principal and interest payments may be made so long as the Bank Financing is not in default.Payment of principal and interest on the 12% 2007 Bridge Note has been unconditionally guaranteed by O. Lee Tawes, III, an affiliate of the placement agent and a member of the Company’s Board. The Bank Financing was provided by Vineyard Bank, and consisted of a $1,500,000 term loan and a $500,000 revolving line of credit loan to the Company.The term loan, which was closed as of March 30, 2007, has a 3-year maturity with a 10-year amortization, at an interest rate of 9% per annum.The revolving line of credit loan has a 2-year maturity at an interest rate equal to the prime rate plus 1%, fully floating, payable interest only until maturity, and requires one consecutive 30-day period each year when no revolving line of credit debt is outstanding.Both loans are secured by a first priority security interest in all business assets of the Company. Both loans contain financial covenants, including cash flow coverage and leverage ratios. On July 12, 2007, the Company repaid the 12% 2007 Bridge Note from the proceeds of a Refinancing from Vineyard Bank, consisting of a $2,000,000 term loan having a 2-year maturity, at an interest rate equal to the prime rate plus 2%.The Refinancing is secured by the same collateral and contains substantially the same terms and conditions as the Bank Financing.Repayment of the Refinancing has been guaranteed by O. Lee Tawes, III. -13- Table of Contents The purchasers of the 10% Notes were O. Lee Tawes, III, and his designee.Mr. Tawes, Mr. David Tsiang, a member of the Company’s Board and the Managing Director of Investment Banking of the placement agent, Northeast Securities and other affiliates or employees of the placement agent also purchased an aggregate of $1,060,000 of Units in the 2007 Private Placement.Other affiliates or employees of the placement agent also purchased an aggregate of four Units in the 2006 Bridge Financing. The convertible debt outstanding at September 30, 2007 of $525,000 would be convertible into a maximum of 10,500,000 shares of the Company’s common stock at September 30, 2007, on the basis of the lowest fixed conversion price. The Company is in default on scheduled debt repayments of certain indebtedness of $799,945 as of September 30, 2007, including the note held by Mr. Tawes and the notes held by officers and related parties.The creditors under the defaulted notes have not demanded payment due, and management believes, this is due to their close relationship with the Company. Over the next three months management intends, although there can be no assurance, to negotiate extensions of the due dates of the defaulted notes.If the Company is unable to repay any of the foregoing indebtedness when due, renegotiate or refinance on acceptable terms, or obtain necessary waivers, this could have a material adverse effect on the Company’s business, prospects, financial condition and/or results of operations. NOTE9 - STOCKHOLDERS’ EQUITY The Board has authorized, and the Company’s stockholders, by written consent of a majority entitled to vote thereon, have approved, amendments to the Company’s Articles of Incorporation, as amended (i) to increase the Company’s authorized common stock from 200,000,000 to 500,000,000 shares, (ii) to effectuate a 1:20 reverse split of the Company’s outstanding common stock (the “Reverse Split”), and (iii) to reduce the par value of our Class A and Class Hpreferred stock from $1.00 to $0.001 per share.The amendment may not become effective, however, until 20 days after a definitive Information Statement relating thereto has been filed with and approved by the Securities and Exchange Commission (“SEC”) and delivered to the stockholders.The Company filed the definitive Information Statement with the SEC on October 22, 2007, which was mailed to stockholders on October 26, 2007.Based on this mailing date and the necessary filing requirements to effect the amendment with the Nevada Secretary of State and NASDAQ, it is expected that the amendment will become effective on or about November 25, 2007. NOTE10 – STOCK OPTIONS AND WARRANTS Under the Company’s Employee Incentive Stock Option Planapproved by the stockholders in 1996, the total number of shares of common stock that may be granted is 500,000, amended to 6,500,000 in 1999.The 1996 Plan provides that shares granted come from the Company’s authorized but unissued common stock.The price of the options granted pursuant to the Plan will not be less than 100% of the fair market value of the shares on the date of grant.The options expire ten years from date of grant.At the Company’s Annual Meeting held on December 10, 2004, the Company’s stockholders approved the 2004 Stock Option Plan.There are 5,000,000 shares reserved for issuance under the 2004 Plan and 6,500,000 shares will continue to be reserved under the 1996 Plan for stock grants previously made under that plan, for a total of 9,642,500 shares available for stock grants under both plans, or 7.3% of the Company’s issued and outstanding common stock as of September 30, 2007, assuming all options under both plans were granted and exercised. Effective as of July 11, 2007, the Company entered into an employment agreement with Mr. Neil Reithinger pursuant to which Mr. Reithinger serves as its President and Chief Executive Officer for a five-year term, at an annual compensation of $150,000 (retroactive to April 1, 2007), subject to an annual increase of 5% upon meeting performance standards reasonably established by the Board, or otherwise based on performance as reasonably determined by the Board, together with (i) an annual bonus to be determined by the Board on an annual basis or otherwise based on performance as reasonably determined by the Board (ii) a matching 401(k) Plan contribution of up to 6% of his salary per year and (iii) a stock option to purchase 10,000,000 shares of common stock at an exercise price of $0.04 per share, exercisable for a ten-year term. -14- Table of Contents Item 2 - Management's Discussion and Analysis or Plan of Operations This report on Form 10-QSB contains forward-looking statements that involve risk and uncertainties. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described inthis report, our annual report on Form 10-KSB and other filings we make from time to time with the Securities and Exchange Commission. Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made. We do not intend to update any of the forward-looking statements after the date of this report to conform theses statements to actual results or to changes in our expectations, except as required by law. This “discussion and analysis” should be read in conjunction with our Financial Statements, including the related notes, appearing in our 2006 Annual Report on Form 10-KSB. The preparation of this quarterly report on Form 10-QSB requires us to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of our financial statements, and the reported amounts of revenue and expenses during the reporting period.There can be no assurance that actual results reported in the future will not differ from those estimates or that revisions of these estimates may not become necessary in the future. Executive Overview We develop and market nutraceutical products under the LifeTime® and Baywood brands.The products include single ingredient items as well as multi-ingredient formulas.Many of our formulas utilize scientifically-supported ingredients which target specific health conditions.Through active involvement in the trends that affect consumers, we focus on building brand identity for each of the types of products and product lines we develop.We believe our potential for growth is based on the continued development of niche products that can be marketed and sold to our existing and new retail channels in North America and through existing and newly designated distributors internationally.Retail channels include independent and chain health food stores, pharmacies, grocery and drug chains and other direct-to-consumer retailers.We strive to achieve our objective by identifying products with favorable demographic appeal while being supported by scientifically-supported ingredients, quickly modifying products and promotions in response to changing consumer demands, and developing creative and cost-effective marketing and advertising programs specifically designed to support existing customers and attract new customers.Our sales force provides timely feedback from the retail channels on ever-changing consumer demands. Products Our products currently consist of five nutraceutical brand lines, Baywood SOLUTIONS®, Baywood PURECHOICE®, Complete La Femme®, Baywood EVOLUTION™ and LifeTime®.As of September 30, 2007, we had 370 distinct products including varying strengths and sizes of certain items. The Baywood SOLUTIONS®, Baywood PURECHOICE®, Complete La Femme® and Baywood EVOLUTION™ brands consist of 24 products covering a range of categories and functions. -15- Table of Contents The LifeTime® brand consists of a wide range of products covering substantially all categories of nutraceutical products.The categories include: Category Number of items A Vitamins 8 B Vitamins 24 C Vitamins 18 E Vitamins / Essential Oils 18 Multiples 33 Minerals 43 Acidophilus and Digestive Aids 26 Protein and Yeast 10 Green Food Supplements 10 Special Nutritional Products 87 Sports Nutrition 14 Amino Acids 11 Aloe Vera 7 Specialty Paks 1 Diet Supplements 9 Herbals 8 Kids Supplements 3 Special Brands 7 Collagen Beauty Products 6 Natural Sources (Homeopathics and fruit concentrates 12 We intend to develop other new products within these lines.We may also develop products outside of these lines that need their own separate identity.We can provide no assurance as to the continued viability of any current products within the marketplace or the expected marketability of any future products that we may develop or acquire. Results of Operations for the Three and Nine Month Periods Ended September 30, 2007 and 2006 Net sales for the three and nine months ended September 30, 2007 were $3,214,465 and $6,627,148, respectively, compared to $205,331 and $900,026, respectively, for the same periods last year, an increase of $3,009,134, or 1465%, and $5,727,122, or 636%, for the three and nine months respectively.The increase in net sales for the three month period is attributable to our acquisition of Nutritional Specialties, Inc., d/b/a LifeTime®on April 5, 2007, effective March 30, 2007.Our results for the three month period ended September 30, 2007 reflect the consolidation of LifeTime for that three month period as a wholly-owned subsidiary.Our results for the nine months ended September 30, 2007 reflect the consolidation of LifeTime as a wholly-owned subsidiary as of the effective date of the acquisition, or March 30, 2007, and do not reflect activity from LifeTime prior to that date. Our cost of goods sold for the three and nine month periods ended September 30, 2007 was 58.5% and 58.4%, respectively, compared to 52.9% and 53.7%, respectively, for the same periods last year.The overall increase of 4.7% is primarily due to the effects of the change in mix of sales of products of LifeTime as a larger percentage of total sales on a consolidated basis compared to sales of our existing products in previous quarters.Furthermore, in any particular period, LifeTime may utilize sales discounts to expand existing products or introduce new products to our retail customers which also may cause gross margins to fluctuate.We believe certain of these discounts and promotions may be necessary from time to time as we continue to penetrate the marketplace and to enable our products to become more widely distributed and well recognized. -16- Table of Contents Selling, general and administrative expenses for the three and nine month periods ended September 30, 2007 were $1,187,345 and $2,375,865, respectively, compared to $226,569 and $682,718, respectively, for the same periods last year, an increase of $960,776, or 424%, and $1,693,147, or 248% for the three and nine months respectively.Our selling, general and administrative expenses for the three month period ended September 30, 2007 reflect the consolidation of LifeTime for that three month period as a wholly-owned subsidiary and an increase in marketing related expenses.Our results for the nine months ended September 30, 2007 reflect the consolidation of LifeTime as a wholly-owned subsidiary as of the effective date of the acquisition, or March 30, 2007, and do not reflect activity from LifeTime prior to that date.As sales grow in the future, we intend to budget our expenditures for certain marketing and selling expenses accordingly.We may promote our products through print in trade and consumer publications, public relations appearances, radio, television and other advertising mediums as sales increase.We expect that we will continue to seek further operational efficiencies and monitor our cash flow, even as we implement marketing and sales initiatives and grow our business. Total other expense for the three and nine months ended September 30, 2007 was $346,390 and $1,268,943, compared to $47,828 and $123,207 for the same period last year, an increase of $298,562 and $1,145,736 for the three and nine months, respectively.Our interest expense was incurred from interest on notes payable in conjunction with our acquisition and related financing, to certain officers and directors, as well as from our outstanding bank lines of credit.The increase in other expenses in the three and nine month period is due to certain acquisition and financing related charges of $901,137. There is no income tax benefit recorded because any potential benefit of the operating loss carry forwards has been equally offset by an increase in the valuation allowance on the deferred income tax asset. Net loss for the three and nine months ended September 30, 2007 was $(202,644), or less than $(0.01) per share, and $(892,840) or $(0.01) per share, respectively, as compared to $(179,003), or less than $(0.01) per share, and $(393,388), or less than $(0.01) per share, respectively, for the same periods last year. Liquidity and Capital Resources As of September 30, 2007, we had $3,624,901 in current assets of which $2,204,911, or 60.8%, was cash and receivables.Total current liabilities for the same period totaled $4,080,216.At September 30, 2007, net cash used by operations was approximately $90,842.Our needs for cash during the three month period ended September 30, 2007 were funded through operational cash flows. On April 5, 2007, effective March 30, 2007, we acquired, through a newly formed wholly-owned subsidiary, Baywood Acquisition, Inc., substantially all of the assets, and assumed certain liabilities, of Nutritional Specialties, Inc., d/b/a LifeTime® or LifeTime® Vitamins, a California corporation, for a purchase price of approximately $11,100,000.As provided in the Asset Purchase Agreement, dated March 30, 2007, among us, Baywood Acquisition, Nutritional Specialties and the stockholders of Nutritional Specialties (the purchase price was payable as to $7,600,000 in cash, $1,100,000 in our common stock valued at $0.05 per share, or 22,000,000 shares, an aggregate of $1,300,000 in promissory notes, consisting of 8% unsecured promissory notes in the aggregate amount of $700,000 and 8% unsecured convertible promissory notes in the aggregate amount of $600,000, assumption of indebtedness of approximately $1,100,000, and five-year warrants to purchase an aggregate of 700,000 shares of our common stock at an exercise price of $0.05 per share.At the direction of Nutritional Specialties, the purchase price was delivered directly to the three stockholders of Nutritional Specialties, in the varying amounts specified by them.The 8% notes and the 8% convertible notes each will be payable in equal quarterly installments over a two year period, commencing on September 30, 2007, with interest accruing from the date of issuance.The 8% convertible notes are convertible into shares of our common stock at a conversion price of $0.05 per share, subject to adjustment for stock splits, combinations and other similar events. -17- Table of Contents In connection with the acquisition, of Nutritional Specialties, in March 2007, the Company raised an aggregate of $10,215,000, including (i) $5,215,000 in an offering of units, with each unit consisting of 5,000 Preferred shares, convertible into 1,250,000 shares of common stock at $0.04 per share, and a five-year warrantto purchase 250,000 shares of common stock at an exercise price of $0.02 per share, (ii) the issuance of 10% notes in an aggregate principal amount of $1,000,000, (iii) the issuance of a 12% 2007 bridge note in the principal amount of $2,000,000, and (iv) bank financing in an aggregate principal amount of $2,000,000, of which $1,500,000 was drawn down as the proceeds of a term loan as of March 30, 2007.As part of the initial offering, $300,000 of our Senior Convertible Notes was converted into an aggregate of six Units.The purchasers of the 10% Notes were issued warrants to purchase 10,000,000 shares of common stock at an exercise price of $0.02 per share, and the purchaser of the 12% Bridge Note was issued warrants to purchase 4,000,000 shares of common stock at an exercise price of $0.05 per share.Following the initial offering and until the termination of the 2007 private placement effective as of July 16, 2007, we sold an additional 3.7 Units for an aggregate purchase price of $185,000.The sale of the Units, 10% Notes and 12% Bridge Note was conducted through Northeast Securities as the exclusive placement agent. The bank financing was provided by Vineyard Bank N.A., with offices in Orange, California, and consisted of a $1,500,000 term loan and a $500,000 revolving line of credit loan to us.The $1,500,000 term loan, which was closed as of March 30, 2007, has a 3-year maturity with a 10-year amortization, at an interest rate of 9.75% per annum.The revolving line of credit loan has a 2-year maturity at an interest rate equal to the prime rate plus 1%, fully floating, payable interest only until maturity, and requires one consecutive 30-day period each year when no revolving line of credit debt is outstanding.The loans are secured by a first priority security interest in all business assets of the Company.The loans contain financial covenants, including cash flow coverage and leverage ratios. On July 12, 2007, we repaid the 12% 2007 bridge Note from the proceeds of the refinancing from Vineyard, consisting of a $2,000,000 term loan having a two-year maturity, at an interest rate equal to the prime rate plus 2%.The refinancing is secured by the same collateral and contains substantially the same terms and conditions as the bank financing.Repayment of the refinancing has been guaranteed by O. Lee Tawes, III, an affiliate of the placement agent and a member of the Board. Off Balance Sheet Arrangements As of September 30, 2007, we did not have any off-balance sheet transactions. Item 3 - Controls and Procedures Our management evaluated, with the participation of our Chief Executive Officer / Acting Chief Financial Officer, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this quarterly report on Form 10-QSB.Based on this evaluation, our Chief Executive Officer / Acting Chief Financial Officer has concluded that our disclosure controls and procedures are effective to ensure that information we are required to disclose in reports that we file or submit under the Securities Exchange Act of 1934 (i) is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, and (ii) is accumulated and communicated to our management, including our Chief Executive Officer / Acting Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure.Our disclosure controls and procedures are designed to provide reasonable assurance that such information is accumulated and communicated to our management.Our disclosure controls and procedures include components of our internal control over financial reporting.Management’s assessment of the effectiveness of our internal control over financial reporting is expressed at the level of reasonable assurance that the control system, no matter how well designed and operated, can provide only reasonable, but not absolute, assurance that the control system’s objectives will be met. -18- Table of Contents Change in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting that occurred during our last fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1 - Legal Proceedings As of September 30, 2007, we were not a party to or aware of any pending or threatened litigation against the Company or our officers and directors in their capacity as such. Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds During the three months ended September 30, 2007, we did not issue or sell any unregistered securities. Item 3 - Defaults Upon Senior Securities The Company is in default on scheduled debt repayments of certain indebtedness of $799,945 as of September 30, 2007, including the note held by Mr. Tawes and the notes held by officers and related parties.The creditors under the defaulted notes have not demanded payment due, and management believes, this is due to their close relationship with the Company. Over the next three months management intends, although there can be no assurance, to negotiate extensions of the due dates of the defaulted notes.If the Company is unable to repay any of the foregoing indebtedness when due, renegotiate or refinance on acceptable terms, or obtain necessary waivers, this could have a material adverse effect on the Company’s business. Item 4 - Submission of Matters to a Vote of Security Holders We did not submit any matters to a vote of security holders during the three month period ended September 30, 2007. Item 5 - Other Information None. Item 6 - Exhibits 3.1 - Articles of Incorporation, as amended (included as Exhibit 3.1 to the Form 10-KSB filed March 6, 1997, and incorporated herein by reference). 3.2 - By-Laws, dated February 14, 1988 (included as Exhibit 3 to the Form S-1 filed January 27, 1987, and incorporated herein by reference). 4.1 - Specimen Common Stock Certificate, dated July 9, 1993 (included as Exhibit 1 to the Form 8-A filed July 2, 1993, and incorporated herein by reference). -19- Table of Contents 4.2 - Description of Common Stock, dated February 14, 1988 (included to the Form S-1 filed January 27, 1987, and incorporated herein by reference). 4.3 - Certificate of Designation for Preferred Shares (included as Exhibit 4.3 to the Form 10-QSB filed August 11, 1997, and incorporated herein by reference). 4.4 - Certificate of Designation for Shares, dated July 18, 1997 (included as Exhibit 4.5 to the Form 10-KSB dated March 30, 1998, and incorporated herein by reference). 4.5 - Certificates of Designation for Class D Redeemable Convertible Preferred Stock (included as Exhibit 4.4 to the Form 10-QSB dated May 17, 1999, and incorporated herein by reference). 4.6 - Certificate of Designation of Preferences and Rights of Series G Preferred Stock, dated September 20, 2005 (included as Exhibit 4.1 to the Form 8-K filed September 23, 2005, and incorporated herein by reference). 4.7 - Certificate of Designation of Preferences and Rights of Series H Preferred Stock, dated December 21, 2005 (included as Exhibit 4.1 to the Form 8-K filed January 3, 2006, and incorporated herein by reference). 4.8 – Certificate of Designation of Series I 8% Cumulative Convertible Preferred Stock, dated March 30, 2007 (included as Exhibit 4.X to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 4.9Form of Subscription Agreement between Baywood International, Inc. and the investors in the 2006 Bridge Financing (included as Exhibit 4.9 to the Form SB-2 filed July 23, 2007, and incorporated herein by reference). 4.10Form of Subscription Agreement between Baywood International, Inc. and each prospective purchaser who is a signatory thereto subscribing for Units in the 2007 Private Placement (included as Exhibit 4.10 to the Form SB-2 filed July 23, 2007, and incorporated herein by reference). 4.11Form of Common Stock Purchase Warrant dated September 19, 2006 issued by Baywood International, Inc. to investors in the 2006 Bridge Financing (included as Exhibit 4.2 to the Form 8-K filed September 25, 2006, and incorporated herein by reference). 4.1210% Senior Convertible Note Agreement dated September 19, 2006 between Baywood International, Inc. and a certain number of accredited investors (included as Exhibit 4.1 to the Form 8-K filed on September 25, 2006, and incorporated herein by reference). 4.13Form of Common Stock Purchase Warrant dated March 30, 2007, issued by Baywood International, Inc. to investors in the 2007 Private Placement (included as Exhibit 4.3 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.14 10% Notes of Baywood International, Inc. and Baywood Acquisition, Inc. dated March 30, 2007, issued to O. Lee Tawes and John Talty, each in the principal amount of $500,000 (included as Exhibit 4.4 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.15Common Stock Purchase Warrants dated March 30, 2007, issued by Baywood International, Inc. to O. Lee Tawes and John Talty, each to purchase 5,000,000 shares of common stock of Baywood International, Inc. (included as Exhibit 4.5 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). -20- Table of Contents 4.1612% Note of Baywood International, Inc. and Baywood Acquisition, Inc. dated March 30, 2007, issued to JSH Partners in the principal amount of $2,000,000 and Guaranty executed by O. Lee Tawes (included as Exhibit 4.6 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.17Common Stock Purchase Warrant dated March 30, 2007, issued by Baywood International, Inc. to JSH Partners, to purchase 4,000,000 shares of common stock of Baywood International, Inc. (included as Exhibit 4.7 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.188% Convertible Subordinated Promissory Notes of Baywood International, Inc. and Baywood Acquisition, Inc. dated March 30, 2007, issued to Thomas Pinkowski, Charles Ung and M. Amirul Karim, in the principal amounts of $100,000, $250,000 and $250,000, respectively (included as Exhibit 4.8 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.198% Subordinated Promissory Notes of Baywood International, Inc. and Baywood Acquisition, Inc. dated March 30, 2007, issued to Thomas Pinkowski, Charles Ung and M. Amirul Karim, in the principal amounts of $350,000, $175,000 and $175,000, respectively (included as Exhibit 4.9 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.20Common Stock Purchase Warrants dated March 30, 2007, issued by Baywood International, Inc. to Thomas Pinkowski, Charles Ung and M. Amirul Karim, to purchase 350,000, 175,000 and 175,000 shares of common stock of Baywood International, Inc., respectively (included as Exhibit 4.10 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.21Promissory Note of Baywood International, Inc. and Baywood Acquisition, Inc. dated March 30, 2007, issued to Vineyard Bank, N.A. in the principal amount of $1,500,000 (included as Exhibit 4.13 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.22Promissory Note of Baywood International, Inc. and Baywood Acquisition, Inc. dated March 30, 2007, issued to Vineyard Bank, N.A. in the principal amount of $500,000 (included as Exhibit 4.14 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 4.23Form of Common Stock Purchase Warrant dated March 30, 2007, issued by Baywood International, Inc. to the Placement Agent, to purchase 18,900,000 shares of common stock of Baywood International, Inc. (included as Exhibit 4.23 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). 4.24Promissory Note of Baywood International, Inc., dated June 28, 2006, issued to Ira J. Gaines in the principal amount of $150,000 (included as Exhibit 4.24 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). 4.25Common Stock Purchase Warrant dated June 28, 2006, issued by Baywood International, Inc. to Ira. J. Gaines, to purchase 120,000 shares of common stock of Baywood International, Inc. (included as Exhibit 4.25 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). 4.26Letter Agreement dated as of September 7, 2006, by and between Baywood International, Inc. and the Placement Agent (included as Exhibit 4.26 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). 4.27Letter Agreement dated as of March 12, 2007, by and between Baywood International, Inc. and the Placement Agent (included as Exhibit 4.27 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). -21- Table of Contents 4.28Letter Agreement dated as of August 21, 2006, by and between Baywood International, Inc. and the Placement Agent (included as Exhibit 4.28 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). 4.29Promissory Note of Baywood International, Inc., dated April 2005, issued to Ira J. Gaines in the amount of $50,000 (included as Exhibit 4.29 to the Form SB-2/A filed on October 12, 2007, and incorporated herein by reference). 4.30Common Stock Purchase Warrant dated April 5, 2005, issued by Baywood International, Inc. to Ira J. Gaines, to purchase 20,000 shares of common stock of Baywood International, Inc. (included as Exhibit 4.30 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). 4.31Form of Subscription Agreement between Baywood International, Inc. and the purchasers of shares of Series H Preferred Stock of Baywood International, Inc. (included as Exhibit 4.31 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). 4.32Form of Subscription Agreement between Baywood International, Inc. and the purchasers of shares of common stock of Baywood International, Inc. (included as Exhibit 4.32 to the Form SB-2/A filed October 12,2 007, and incorporated herein by reference). 4.33Stock Repurchase Agreement and Release dated as of December 2005, between Choi Chee Ming (a/k/a Francis Choi) and Baywood International, Inc. (included as Exhibit 4.33 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). 4.34Promissory Note of Baywood International, Inc., dated October 25, 2005, issued to Ronald Patterson in the principal amount of $100,000 (included as Exhibit 4.34 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). 4.35Promissory Note of Baywood International, Inc. and Nutritional Specialties, Inc., dated July 9, 2007, issued to Vineyard Bank, N.A. in the principal amount of $2,000,000 (included as Exhibit 4.35 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). 4.36Common Stock Purchase Warrant dated May 18, 2004, issued by Baywood International, Inc. to O. Lee Tawes, III to purchase 1,725,000 shares of common stock of Baywood International, Inc. (included as Exhibit 4.36 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). 4.37Common Stock Purchase Warrant dated February 4, 2005, issued by Baywood International, Inc. to O. Lee Tawes, III to purchase 300,000 shares of common stock of Baywood International, Inc. (included as Exhibit 4.37 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). 10.1 - Bridge Loan Agreement between the Company and O. L. Tawes, Inc., dated May 10, 2004 (included as Exhibit 10 to the Form 10-KSB filed May 12, 2005, and incorporated herein by reference). 10.2 - Form of Registration Rights Agreement between the Company and a certain number of accredited investors dated September 19, 2006 (included as Exhibit 4.3 to the Form 8-K filed September 25, 2006, and incorporated herein by reference). -22- Table of Contents 10.3 - Asset Purchase Agreement by and among the Company, Baywood Acquisition, Inc, Nutritional Specialties, Inc., d/b/aLifeTime(R)orLifeTime(R) Vitamins, and certain individuals named therein, dated March 30, 2007 (included as Exhibit 2 to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.4 – Form of Common Stock Purchase Warrant between the Company and certain investors dated March 30, 2007 (included as Exhibit 4.III to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.5 –10% Note Agreement between the Company and Baywood Acquisition, Inc. on one side and O. Lee Tawes, III, on the other side, dated March 30, 2007 (included as Exhibit 4.IV to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.6 –10% Note Agreement between the Company and Baywood Acquisition, Inc. on one side and John Talty on the other side, dated March 30, 2007 (included as Exhibit 4.IV to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.7 - Common Stock Purchase Warrant between the Company and O. Lee Tawes, III, dated March 30, 2007 (included as Exhibit 4.V to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.8 - Common Stock Purchase Warrant between the Company and John Talty, dated March 30, 2007 (included as Exhibit 4.V to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.9 – 12% 2007 Bridge Loan Agreement between the Company and JSH Partners and Guaranty executed by O. Lee Tawes, dated March 30, 2007 (included as Exhibit 4.VI to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.10 – Common Stock Purchase Warrant between the Company and JSH Partners, dated March 30, 2007 (included as Exhibit 4.VII to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.11 - 8% Convertible Subordinated Promissory Notes of the Company and Baywood Acquisition, Inc.issued to Thomas Pinkowski, Charles Ung and M. Amirul Karim, dated March 30, 2007 (included as Exhibit 4.VIII to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.12 - 8% Subordinated Promissory Notes of the Company and Baywood Acquisition, Inc.issued to Thomas Pinkowski, Charles Ung and M. Amirul Karim, dated March 30, 2007 (included as Exhibit 4.IX to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.13 – Common Stock Purchase Warrants issued by the Company to Thomas Pinkowski, Charles Ung and M. Amirul Karim, dated March 30, 2007 (included as Exhibit 4.IX to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.14 - Business Loan Agreement dated March 30, 2007, with the Company and Baywood Acquisition, Inc., as Borrowers, and Vineyard Bank N.A., dated March 20, 2007 (included as Exhibit 4.XI to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.15 – Promissory Note issued by the Company and Baywood Acquisition, Inc. to Vineyard Bank N.A., dated March 30, 2007 (included as Exhibit 4.XII to the Form 8-K filed April 11, 2007, and incorporated herein by reference). -23- Table of Contents 10.16 – Promissory Note issued by the Company and Baywood Acquisition, Inc. to Vineyard Bank N.A., dated March 30, 2007 (included as Exhibit 4.XIII to the Form 8-K filed April 11, 2007, and incorporated herein by reference). 10.17 - Employment Agreement dated March 30, 2007, between Baywood International, Inc. and Thomas Pinkowski (filed as Exhibit 10.4 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). 10.18 - Manufacturing Agreement dated March 30, 2007, between Baywood International, Inc. and NHK Laboratories, Inc (filed as Exhibit 10.5 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). 10.19 - Manufacturing Agreement dated March 30, 2007, between Baywood International, Inc. andUltimate Formulations, Inc. d/b/a Best Formulations (filed as Exhibit 10.6 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). 10.20 - Registration Rights Agreement dated March 30, 2007 among Baywood International, Inc., O. Lee Tawes, John Talty, JSH Partners and Northeast Securities, Inc., as Attorney-in-Fact for the investors set forth therein (filed as Exhibit 10.7 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). 10.21 - Voting Agreement dated March 30, 2007, among Baywood International, Inc. and the individuals listed as stockholders therein (filed as Exhibit 10.8 to the Registration Statement on Form SB-2/A filed on July 23, 2007, and incorporated herein by reference). 10.22 - Business Loan Agreement dated March 30, 2007, between Baywood International, Inc. and Baywood Acquisition, Inc., as Borrowers, and Vineyard Bank, N.A. (included as Exhibit 4.12 to the Form 8-K filed on April 11, 2007, and incorporated herein by reference). 10.23 - Employment Agreement dated July 11, 2007, between Baywood International, Inc. and Neil Reithinger (included as Exhibit 10.1 to the Form 8-K filed on July 16, 2007, and incorporated herein by reference). 10.24 – Business Loan Agreement dated July 9, 2007, between Baywood International, Inc. and Nutritional Specialties, Inc., as borrowers, and Vineyard Bank, N.A. (included as Exhibit 10.11 to the Form SB-2/A filed October 12, 2007, and incorporated herein by reference). 31.1 - Certification of the Chief Executive Officer and Acting Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 - Certification of Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. -24- Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:November 19, 2007 /s/ Neil Reithinger Neil Reithinger Baywood International, Inc. Chairman of the Board, Chief Executive Officer, Acting Chief Financial Officer, Principal Accounting Officer -25-
